Case 1:19-cv-00003-DML-JPH Document 30 Filed 02/27/19 Page 1 of 2 PageID #: 230



                      UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF INDIANA
                          INDIANAPOLIS DIVISION

 BRANDI WETHERALD individually and    )
 as parent and next friend of C.W., a )
 minor,                               )
                                      )
                        Plaintiff,    )
                                      )
                     v.               )         No. 1:19-cv-00003-DML-JPH
                                      )
 CARMEL CLAY SCHOOL CORPORATION, )
 CARMEL CLAY BOARD OF SCHOOL          )
 TRUSTEES,                            )
                                      )
                        Defendants.   )
                                      )
                                      )
 CARMEL CLAY SCHOOL CORPORATION, )
 CARMEL CLAY BOARD OF SCHOOL          )
 TRUSTEES,                            )
                                      )
                        Counter       )
                        Claimants,    )
                                      )
                     v.               )
                                      )
 BRANDI WETHERALD individually and    )
 as parent and next friend of C.W., a )
 minor,                               )
                                      )
                        Counter       )
                        Defendant.    )


                            ORDER OF REFERENCE

       The parties have consented to the exercise of jurisdiction by a United

 States Magistrate Judge. Dkt. [25]. This case is, therefore, REFERRED to the

 currently assigned United States Magistrate Judge, The Honorable Debra

 McVicker Lynch, to conduct all proceedings and order the entry of judgment in
Case 1:19-cv-00003-DML-JPH Document 30 Filed 02/27/19 Page 2 of 2 PageID #: 231



 accordance with 28 U.S.C. § 636(c) and Fed. R. Civ. P. 73. If this case is

 reassigned to a different magistrate judge, any attorney or party of record may

 object within 30 days of that reassignment. If no objection is filed, the consent

 will remain in effect. This action’s case number SHALL be amended as shown

 above to reflect this referral to the Magistrate Judge.

 SO ORDERED.

 Date: 2/27/2019




 Distribution:

 Thomas W. Blessing
 MASSILLAMANY JETER & CARSON
 tom@mjcattorneys.com

 Brent R. Borg
 CHURCH CHURCH HITTLE & ANTRIM (Fishers)
 bborg@cchalaw.com

 Jessica M Heiser
 CHURCH CHURCH HITTLE AND ANTRIM
 jheiser@cchalaw.com

 Andrew Anthony Manna
 CHURCH CHURCH HITTLE & ANTRIM (Noblesville)
 andrew@cchalaw.com

 Catherine Marie Michael
 HOLLINGSWORTH & ZIVITZ, P.C.
 cmichael@hzlegal.com




                                          2
